NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

MELVYN K. FOSTER,                               No.    17-56550

                Plaintiff-Appellant,            D.C. No. 2:14-cv-04701-CAS-AJW

 v.
                                                MEMORANDUM*
LEROY BACA, Sheriff; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding

                             Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      California state prisoner Melvyn K. Foster appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging federal and state

law claims arising during his pretrial detention. We have jurisdiction under 28

U.S.C. § 1291. We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In his opening brief, Foster fails to address how the district court erred by

dismissing his action for failure to exhaust administrative remedies and declining

to exercise supplemental jurisdiction over the state law claims. As a result, Foster

has waived his challenge to the district court’s order. See Smith v. Marsh, 194 F.3d
1045, 1052 (9th Cir. 1999) (“[O]n appeal, arguments not raised by a party in its

opening brief are deemed waived.”).

      AFFIRMED.




                                          2                                    17-56550